Citation Nr: 0020263	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-12 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 1996, 
for the granting of a 40 percent disability rating for a 
duodenal ulcer, status post vagotomy and pyloroplasty with 
dumping syndrome.  

2.  Entitlement to an effective date prior to August 7, 1992, 
for the granting of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from June 1997 and May 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.  The June 1997 
rating decision effectively granted entitlement to service 
connection for dumping syndrome, finding it to be a part of 
an already service-connected condition of duodenal ulcer, and 
evaluating the expanded disability as 40 percent disabling.  
The May 1998 rating decision granted entitlement to service 
connection for schizophrenia, effective December 1992.  In a 
later rating action of September 1998, the effective date was 
moved back to August 7, 1992.  The veteran has continued to 
disagree with that date.

The veteran had requested a hearing before the Board on the 
issues on appeal, but he has withdrawn that request in 
writing.

By letter dated July 25, 2000, the Board granted the 
veteran's motion to advance his case on the docket for good 
cause.  See 38 C.F.R. § 20.900(c) (1999).


FINDINGS OF FACT

1.  The veteran's service connected duodenal ulcer was 
evaluated 20 percent effective the date of service 
connection.

2.  The veteran's evaluation was confirmed in rating 
decisions in July 1979, August 1980, October 1981, July 1982, 
October 1988, October 1989, and February 1996.  The veteran 
was notified of each of these decisions, and he did not 
appeal.

3.  The veteran's 20 percent evaluation was confirmed in an 
August 1986 rating decision.  He filed a notice of 
disagreement but did not perfect an appeal from that rating.

4.  The veteran's 20 percent evaluation was confirmed in June 
1990, and he withdrew his notice of disagreement in writing.

5.  The veteran submitted a claim to reopen his claim that 
dumping syndrome was part of his service connected ulcer 
disorder on April 2, 1996.

6.  Medical opinion definitively diagnosing dumping syndrome 
as secondary to service-connected ulcer was first obtained in 
March 1997.

7.  Service connection for dumping syndrome as part of the 
service-connected ulcer condition was established, and the 
rating was increased to 40 percent, effective April 2, 1996.

8.  The veteran initially submitted a claim for entitlement 
to service connection for a psychiatric condition on March 
17, 1982.  

9.  The RO determined, in a July 1982 rating decision, that 
there was no evidence of a diagnosed nervous condition.  The 
veteran was notified of the decision and he did not appeal.

10.  In a rating in June 1990, the RO confirmed the denial of 
service connection for a psychiatric disorder.  The veteran 
subsequently withdrew any claim for service-connection for a 
mental disorder.  

11.  In August 1992, statements from the veteran indicated 
that he wished to establish service connection for a mental 
disorder.

12.  Medical examination dated in May 1998 was the first 
evidence linking schizophrenia to military service.

13.  Service connection for schizophrenia was granted as of 
August 7, 1992.  


CONCLUSIONS OF LAW

1.  There is no entitlement to an effective date earlier than 
April 2, 1996, for the granting of a 40 percent disability 
evaluation for a duodenal ulcer, status post vagotomy and 
pyloroplasty with dumping syndrome.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400 (1999).

2.  The July 1982 and June 1990 rating decisions are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 and 
3.160 (1999).

3.  There is no entitlement to an effective date earlier than 
August 7, 1992, for a grant of service connection for 
schizophrenia.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i), (q)(ii), and (r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Ulcer Condition

In April 1978, the veteran submitted an informal claim in the 
form of a letter, seeking to establish entitlement to service 
connection for ulcers.  The RO provided the veteran an 
appropriate claim form, and the veteran filed a formal claim 
in May 1978.  The RO obtained his service medical records and 
accorded him an examination.  

Service medical records reflect that the veteran was 
hospitalized in March 1975 with a chief complaint of vomiting 
blood.  His past history at that time was noted to have been 
suggestive of ulcer disease at age 14, but with an apparent 
normal upper GI (gastrointestinal [series]).  Since that 
time, he had done fairly well.  Approximately one to two 
weeks prior to admission, he had noted epigastric pain and 
burning.  Gelusil had provided little relief from pain.  On 
the evening of admission, he began vomiting blood.  On 
arrival in the emergency room, he was lavaged clear, and 
showed no signs of bleeding in 30 minutes.  An upper GI 
showed deformity of the duodenal bulb with some spasm in the 
small central ulcer crater, approximately 4 millimeters 
across.  Some thickening of the mucosal folds was evident in 
the duodenal loop.  Esophagus and stomach were normal.  The 
impression of the upper GI was peptic ulcer disease with 
duodenal ulcer crater.  He was begun on an intensive medical 
program with vigorous antacid therapy and bland diet, and he 
improved symptomatically.  He was completely asymptomatic on 
discharge.  The diagnoses included peptic ulcer disease and 
hemorrhage, gastrointestinal, upper, secondary to diagnosis 
#1.  Thereafter, the veteran periodically complained of 
stomach pain, with no further notation of bleeding or 
vomiting blood.  On the veteran's report of medical history 
for discharge, the examiner noted active peptic (duodenal) 
ulcer disease, under treatment.

On VA examination in June 1978, the veteran weighed 147 1/2 
pounds.  The digestive system was normal to palpation.  An 
upper GI series showed poor coating of the gastric mucosa, 
suggesting hypersecretion.  There was marked deformity of the 
duodenal bulb, with at least one, if not two, ulcer craters.  
The impression was acute peptic ulcer disease of the 
duodenum.  

In a rating decision dated in July 1978, service connection 
for ulcers was granted, evaluated as 10 percent disabling and 
effective in April 1978, the date of the original informal 
claim.

The veteran was notified of this decision and he appealed the 
assignment of a 10 percent evaluation.  In a December 1978 
decision, the Board of Veterans' Appeals granted an increase 
in the veteran's ulcer evaluation to 20 percent.  In a 
January 1979 rating decision, the RO effectuated the 20 
percent evaluation as of the original date of service 
connection.

In May 1979, the veteran submitted a statement in support of 
claim in which he asked that his stomach condition be re-
evaluated, based on treatment records at the Birmingham, 
Alabama, VA medical center (MC).  The RO requested the 
veteran's treatment records and received a medical 
certificate dated in March 1979, showing that the veteran 
complained of stomach pain on and off for two months.  The 
pain was epigastric and constant.  There was no melena.  He 
complained of nausea and vomiting two times the previous day, 
without hematemesis.  On examination, there was mild 
epigastric tenderness and increased bowel sounds.  Rectal 
examination was heme negative.

A VA compensation examination was accorded the veteran in May 
1979.  He weighed 146 pounds.  Digestive system was normal to 
palpation.  The veteran complained of some right upper 
quadrant abdominal tenderness.  An upper GI series was 
interpreted as showing no significant interval change in the 
previously-identified ulcer in the base of the duodenal bulb, 
and no additional abnormalities were identified.  The veteran 
did not provide a stool sample for examination for blood.  
Blood tests revealed no anemia.

In a July 1979 rating decision, the veteran's 20 percent 
evaluation for his ulcer condition was confirmed and 
continued.  He was notified of this decision and of his 
appeal rights by letter dated July 16, 1979.

On routine future examination in April 1980, the veteran 
reported that he had not vomited blood since the initial 
incident in service, and that stools had not shown blood, nor 
was he anemic.  He did report epigastric pain, episodic, 
mostly at night and relieved by medicines.  On examination, 
his weight was 151 pounds and stable.  He did not look 
anemic.  There were no abnormalities on examination of the 
abdomen.  An upper GI series showed marked deformity and 
spasm of the duodenal bulb, with a 5 millimeter crater at the 
apex of the bulb.  The esophagus and stomach appeared within 
normal limits.  The impression was active duodenal ulcer 
disease.  Since the previous examination in May 1979, the 
bulb showed more scarring and considerably less distention.

In June 1980, the veteran asked for a re-evaluation of his 
service connected conditions [sic] based on his Birmingham 
VAMC records.  The RO obtained the examination report, and, 
in an August 1980 rating decision, confirmed and continued 
his 20 percent evaluation for ulcer disease.  The veteran was 
notified of the decision and his appeal rights by letter 
dated in September 1980.  Thereafter, the RO received the 
veteran's outpatient treatment records, and another confirmed 
rating decision was issued in October 1980.  The veteran was 
notified of that decision and his appeal rights that same 
month.

In September 1981, the veteran again filed a claim for 
increase in his service-connected ulcer evaluation.  A VA 
hospital report dated in September 1981 showed he was 
hospitalized complaining of melena.  Stool was dark and heme 
positive.  There was no hematemesis.  An upper GI series 
showed a scarred bulb and no active ulcer.  Thyroid function 
tests were within normal limits.

A confirmed rating decision was issued in October 1981, and 
the veteran was notified of the rating and his appeal rights 
by letter that same month.

In April 1982, the veteran asked for an increased evaluation 
for his stomach disorder.  A VA hospital summary in April 
1982 listed duodenal ulcer among the diagnoses, but no 
treatment for or complaints relating to the ulcer are 
reflected on the summary.  A rating decision dated in July 
1982 continued the veteran's 20 percent evaluation for the 
ulcer condition.  He was notified by letter in July 1982 that 
his current benefits would be continued.

In June 1986, the veteran submitted a statement saying that 
his ulcer condition was worse since he was last rated.  He 
said that he now had a peptic ulcer in addition to a duodenal 
ulcer.  In support of his claim, he submitted a January 1986 
VA medical certificate showing a complaint of left lower rib 
pain and no abdominal tenderness. His weight was 153 pounds.  
He denied nausea, vomiting, or epigastric pain.  No diagnosis 
relating to the ulcer condition was given.  He also submitted 
a medical certificate dated in November 1983, showing a 
complaint of stomach pain of two hours' duration.  He 
complained of mid-epigastric pain, somewhat relieved by milk.  
There was no weakness, nausea, vomiting, diarrhea, or tarry 
stools.  The veteran reported a history of peptic ulcer 
disease for years.  On examination, his weight was 151 
pounds.  His abdomen was soft and tender to deep palpation in 
the mid epigastrium.  There was no rebound.  Bowel sounds 
were normally active.  Rectal examination was heme negative.  
The assessment was peptic ulcer disease.  He was to return if 
the pain worsened or did not improve.

The RO denied an increase in the evaluation of the ulcer 
condition in an August 1986 rating decision.  The veteran was 
notified of the decision and of his appeal rights in a letter 
dated in September 1986.  In October 1986, the veteran 
submitted a notice of disagreement with the denial of an 
increased rating.  A statement of the case was mailed to the 
veteran under cover of a letter dated December 5, 1986.  He 
did not perfect an appeal.

In February 1988, the veteran submitted a statement to the RO 
asking for an increase in his stomach ulcer disability 
evaluation.

On VA examination in September 1988, the veteran's weight was 
152 pounds.  He appeared well nourished.  He complained of 
pain in the epigastrium, with mild tenderness.  There was no 
guarding or rigidity.  The pertinent diagnosis was duodenal 
ulcer with residual 1+ pain and tenderness in the epigastrium 
and seems to be reasonably well controlled on Zantac and 
Gelusil.  An upper GI examination revealed normal deglutition 
with no esophageal abnormalities nor evidence of a hiatus 
hernia.  The duodenal bulb was deformed, with one and 
possibly more ulcer craters evidence.  Gastric emptying was 
significantly delayed.  

In a rating decision dated in October 1988, the RO denied 
entitlement to a rating higher than 20 percent for the 
veteran's ulcer condition.  The veteran was notified of this 
rating decision and of his appeal rights by letter dated 
December 23, 1988.

In January 1989, the veteran submitted an application for 
increased compensation based on unemployability.  Also in 
January 1989, the veteran submitted a letter stating that it 
concerned his ulcer.  He said he requested an appeal of his 
"SCD."  In June 1989, the RO issued a rating decision 
denying the veteran's claim of entitlement to individual 
unemployability based on service connected disability.  The 
20 percent rating for his ulcer condition was confirmed.  He 
was notified of the decision and of his appeal rights in a 
letter dated in June 1989.

In July 1989, the veteran and his spouse submitted statements 
asking for an increase in the veteran's service-connected 
ulcer evaluation.  The veteran said he had had tests to show 
that his ulcer condition has increased in severity.  He 
reported that he had undergone surgery for his ulcer 
condition recently, and that he had suffered from diarrhea 
and vomiting for the past six months.  He reported that he 
still suffered diarrhea.  He submitted private medical 
records dated from October 1988 to May 1989 from South Valley 
Physicians.  In December 1988, a past history of duodenal 
ulcer, controlled by Zantac, was noted.  In February 1989, 
the veteran reported a one-year history of diarrhea and 
vomiting, occurring when he was not on medication.  On 
examination, the abdomen was soft.  Bowel sounds were 
positive.  There was mild left upper quadrant tenderness with 
no guarding or rebound.  There was no organomegaly or masses, 
and no cyanosis or edema.  Diagnoses included history of 
alcoholism, rule out pancreatitis with insufficiency, and 
peptic ulcer disease by history.  The veteran missed several 
follow-up appointments.  In May 1989, the veteran complained 
of nausea, vomiting, abdominal cramping, and diarrhea.  He 
said he was hospitalized recently.  His weight was 148.  On 
examination, his abdomen was soft and bowel sounds active.  
There was mild upper abdominal tenderness, with no guarding 
or rebound.  The assessment was gastroenteritis.

In September 1989, the veteran stated that he had dumping 
syndrome as a result of his surgery in June 1989.  VA 
outpatient and inpatient treatment records dated from June to 
September 1989 were associated with the file.  In June 1989, 
he was seen for balloon dilation for duodenal stenosis 
secondary to chronic scarring.  He reported to the emergency 
room the following day, saying he had been vomiting.  He was 
not taking suppositories.  On observation for two and a half 
hours in the emergency room, there was no nausea or vomiting.  
The patient was smiling and asking for water and a candy bar.  
He was in no distress, and he was released.  The diagnosis 
was partial duodenal obstruction, chronic.  Several days 
later, he was admitted to the hospital, and there he 
underwent an esophagogastroduodenoscopy, an anterior 
selective vagotomy, and posterior truncal vagotomy and 
pyloroplasty.  Postoperatively, he had a relatively 
unremarkable course.  He had slow resumption of bowel 
function. At the time of discharge, he was ambulatory and 
taking food by mouth well.  He was to be on a regular diet.  
He was to take Metamucil with juice and Tylenol for pain.

In July 1989, he was seen for follow-up, complaining of 
diarrhea, present for many years.  On examination, the 
incision was well healed. The assessment was questionable 
dumping.  He was referred to the GI clinic for evaluation.

In an October 1989 rating decision, the veteran was granted a 
temporary total convalescent rating for his ulcer disease, 
which was reclassified on the rating sheet to encompass the 
status post-operative vagotomy and pyloroplasty.  His rating 
reverted to 20 percent effective September 1, 1989.  He was 
notified of the rating by letter dated in November 1989.

In December 1989, the veteran stated that he had dumping 
syndrome because of his operation.  He submitted another 
statement in which he asked that his ulcer condition be rated 
100 percent disabling from January 1, 1986, to June 19, 1989, 
because he said x-rays showed the same condition for which he 
had surgery in June 1989.  He asked that his file be 
transferred to a different regional office.

In January 1990, the veteran's congressman submitted a 
statement from the veteran in which he requested an increased 
rating for his ulcer disability.  Examinations of the veteran 
were requested by the RO, but the veteran failed to report 
for the examinations, scheduled in February 1990.

In March 1990, the veteran was notified that his claims had 
been denied because of his failure to report for examination.  
He was provided a form to submit if he was willing to report 
for examination, and he returned the form in March 1990.

Thereafter, a gastrointestinal examination was provided in 
April 1990.  His weight was 150 pounds.  He complained of a 
four-month history of abdominal epigastric pain and diarrhea, 
four to six times a day, about 15 minutes after eating.  He 
did not complain of sweats or flushing.  Kaopectate caused 
constipation.  Different foods did not cause a change in 
bowel habits.  There was no documented weight loss.  There 
was no vomiting or melena.  On examination, there was mild 
diffuse tenderness over the abdomen with positive bowel 
sounds.  Rectal examination was heme negative.  The 
assessment was abdominal pain and diarrhea.  Etiology was 
thought to be possibly multifactorial.  Further work up for 
malabsorption, pancreatitis and infection, or recurrent 
peptic ulcer disease was needed.  Symptoms were worse with 
anxiety, so some component of irritable bowel syndrome might 
be involved.  Symptoms were said to be atypical for dumping, 
but the veteran was to be counseled for dietary measures.  
The examiner noted that, until ordered tests were completed, 
he or she was unable to identify the source of the veteran's 
complaints.

The veteran failed to report for further work-up in May 1990.

A rating decision in June 1990 denied an increase in the 
ulcer condition.  It was noted that dumping syndrome was not 
definitely shown on examination.  The veteran was notified of 
this decision and his appeal rights in July 1990.

In a statement received in November 1990, the veteran 
indicated that he wanted to appeal the denial of pension and 
asked for an examination to evaluate psychiatric disorders.  
The RO treated this letter as a notice of disagreement with 
the June 1990 rating decision, although the veteran did not 
mention his ulcer condition.  

In February 1991, the veteran was provided a statement of the 
case.  The issue was listed to include increased evaluation 
for service connected duodenal ulcer, materiality of evidence 
to establish service connection for a nervous condition, and 
entitlement to non-service connected pension.

In a VA Form 9 received in March 1991, the veteran stated, 
"I DO NOT WANT A Increase in Service Connected Disablity 
[sic]. . . ."  He stated that he wanted non-service 
connected pension.  The RO subsequently received a statement 
from the veteran's wife, also on a VA Form 1-9, in which she 
stated that he should have two appeals, one for an increase 
in his ulcer disability.

In an April 1991 deferred or confirmed rating decision, the 
RO noted that the veteran had withdrawn his appeal for 
increase in his ulcer disability and directed development of 
the non-service connected pension claim.  In April 1991, 
entitlement to non-service connected pension was granted.

A rating decision in February 1996, precipitated by other 
claims, confirmed the 20 percent evaluation for the veteran's 
ulcer condition.

On April 2, 1996, the RO received a statement from the 
veteran in which he asked to "reopen" his claim for dumping 
syndrome.  The veteran submitted copies of his VA medication 
record in support of his claim.  In May 1996, the veteran 
submitted a partial copy of a discharge summary for VA 
hospitalization at Tuskegee VAMC in May and June 1992 for 
alcohol dependence, continuous; schizophrenia, schizo-
affective type with paranoid ideation; and history of 
pyloroplasty and dumping syndrome.  On the portion of the 
summary submitted by the veteran, no treatment for dumping 
syndrome was indicated.

At the request of a service organization that reviewed the 
veteran's claims file, the file was reviewed by a VA doctor 
in November 1996.  The doctor expressed the opinion that the 
veteran's medical records did indicate that he could be 
suffering from dumping syndrome secondary to his 
pyloroplasty.

The veteran underwent a VA stomach examination in March 1997.  
His weight was 168 pounds.    There was no anemia.  In 
pertinent part, the diagnosis was dumping syndrome secondary 
to status post vagotomy and pyloroplasty for duodenal ulcer.  
In a June 1997 rating decision, service connection for 
dumping syndrome secondary to duodenal ulcer was granted.  
The condition was evaluated as part of the service-connected 
ulcer condition.  The rating was increased to 40 percent from 
April 2, 1996.

In a statement received in May 1998, the veteran asked that 
the effective date of the dumping syndrome evaluation be in 
1992.  He was provided a statement of the case in July 1998.  
An appeal of that issue was received at the RO on September 
8, 1998.


B.  Schizophrenia

The veteran has also asked for an earlier effective date for 
the granting of service connection for schizophrenia.  He 
contends that the current effective date, August 7, 1992, is 
incorrect.  He argues that the effective date should be 
March 17, 1982, the day in which his original claim for a 
"nervous condition" was submitted to the RO.

Service medical records showed a diagnosis of adult 
situational reaction, mild, during a hospitalization in March 
1975, at which time his ulcer condition was diagnosed.  In 
April 1975, he complained of difficulty sleeping at night.  
He had multiple emotional problems concerning divorce.  He 
requested medication for nerves.  He had been referred to 
mental hygiene, but they sent him back to the outpatient 
division.  In June 1975, he complained of nervousness.  He 
said his superiors were giving him a hard time for coming on 
sick call.  The impression was neurosis.  In December 1975, 
he complained of marked anxiety.  It was noted that he had a 
probable exacerbation of his peptic ulcer disease.  The 
following day, he was noted to be quite upset.  In the 
veteran's report of medical history in August 1976, he 
reported a suicide attempt by aspirin overdose in July 1976.

In May 1979, the veteran submitted a statement in which he 
asked that the RO "reevaluate" his service connected 
nervous condition and his stomach condition, based on 
treatment records at VAMC Birmingham.  The RO requested his 
treatment records, and it was shown that, in March 1979, the 
veteran complained of his ulcers and nerves "acting up."  
No treatment for a nervous condition was shown.

In March 1982, the veteran submitted a statement in support 
of claim in which he asked to amend his service connected 
claim to include a "condition of my nerves."  He said he 
was treated for his nerves while in Germany in 1976 and at a 
VA clinic in 1977.  He reported he was now a patient at 
Tuscaloosa VAMC.

In April 1982, the veteran's spouse submitted a letter in 
which she indicated that the veteran was psychiatrically 
hospitalized following a suicide attempt and indicated that 
his family needed more in the way of benefits.  A letter from 
the veteran, received in April 1982, also indicated that he 
was hospitalized.  He asked for a temporary total evaluation, 
saying he was hospitalized for his nerves, for which he said 
he had a 20 percent disability evaluation.  The veteran 
stated that he had a nervous breakdown when he was in Germany 
and tried to kill himself.

A VA hospital summary from VAMC Tuscaloosa showed that the 
veteran had been admitted on March 10, 1982, and was 
discharged on March 29, 1982.  Diagnoses included alcohol 
abuse, continuous; mixed personality disorder; duodenal 
ulcer; and self-inflicted bilateral wrist lacerations.  

In an April 1982 statement, the veteran asked the status of 
the claim for service-connection for his nerves.  He again 
reported a suicide attempt while in Germany that he 
attributed to being awakened at 4:00 am and being made to 
"fall in" in a field.

A VA hospital summary for admission from April 6 to 21, 1982, 
reflected primarily treatment for alcohol abuse.  Also 
diagnosed was mixed personality disorder.

In a July 1982 rating decision, the RO noted that the veteran 
had not presented evidence of a diagnosed nervous condition, 
that his personality disorder was not one for which benefits 
could be paid, and that his alcohol abuse was a disability 
the result of his own willful misconduct.  Service medical 
records had been reviewed, as had post-service treatment 
records.  The veteran was notified of the decision and of his 
appeal rights by letter dated July 8, 1982.

In May 1986, the veteran submitted a statement in which he 
asked for non-service connected disability for a "mental 
nervous condition."  He submitted a copy of a note from the 
Chief, Psychiatry Service, of the Birmingham VAMC dated in 
January 1986 noting that the veteran was to be evaluated for 
psychotherapy.  Also submitted was a March 1986 note 
indicating that the veteran had been a patient in the mental 
hygiene clinic in the past.  No diagnosis was given.

The RO obtained the veteran's VA treatment records.  In 
January 1986, the veteran was seen in the mental hygiene 
clinic.  It was noted to have been his first contact since 
January 1983.  The veteran was said to be seeking treatment 
at the insistence of an unspecified Court.  The examiner 
noted that the veteran would be scheduled for an evaluation 
and noted that it was not clear if he really wanted 
treatment.  No assessment was given.

In May 1988, the veteran filed an application for 
compensation or pension.  He listed dual or mixed personality 
as one of his disabling conditions.  He submitted a letter in 
June 1988 in which he indicated that his claim was for non-
service connected disability.

A psychiatric evaluation performed by W. C. Bonfield, M.D., 
in May 1988 for the Arizona Department of Economic Security 
is of record.  The examination took place without access to 
any medical records.  The veteran reported that he lost a job 
in 1982 and had a "nervous breakdown."  He reported that he 
was diagnosed to have a mixed personality disorder, and that 
a suicide attempt precipitated his hospitalization.  He 
reportedly took Thorazine for two years after that, continued 
in outpatient care, and did well, returning to work until 
1988, when he went to the county crisis center.  The veteran 
reported a depressive episode beginning in 1987, with a 
previous one from 1982 to 1984, and no previous ones.  The 
report is partially illegible.  A Social Security Disability 
Determination and Transmittal dated in June 1988 shows a 
primary diagnosis of major depression, indicating that the 
claimant is capable, according to Dr. Bonfield's May 1988 
report.

Private treatment records from a community mental health 
center were associated with the file in September 1988.  They 
reflect treatment in April to June 1988.  On his initial 
evaluation in April 1988, he reported one previous suicide 
attempt, in 1982, when he slit his wrists.  An Axis I 
diagnosis of dysthymic depression, rule out major depression, 
was given.

On VA medical examination in September 1988, the veteran 
reported that his psychiatric problems began in 1981, when he 
began to feel shaky, nervous, and easily startled.  He also 
had difficulty staying asleep, felt keyed up, was irritable, 
and had difficulty concentrating.  He also reported problems 
with depression relating to marital problems.  A previous 
suicide attempt necessitating hospitalization at Tuscaloosa 
VAMC was noted.  The veteran stated that he felt others were 
plotting against him.  He admitted to hearing a voice and to 
ideas of reference.  He had problems relating to alcohol.  On 
examination, the veteran was cooperative with the interview, 
but he seemed anxious regarding his memory problems.  His 
affect was limited.  Diagnoses were psychotic disorder not 
otherwise specified (atypical psychosis); dementia; alcohol 
abuse and dependence.

In March 1989, the veteran submitted a letter from Roberto 
Castillo, M.D., stating that the veteran was being treated at 
Phoenix South Crisis Clinic with an Axis I diagnosis of 
296.32 [major depression, recurrent, moderate].

A VA discharge summary for hospitalization in August 1989 
shows that the veteran complained of stress because of what 
was happening in the world.  He also said he felt someone was 
watching him and that voices told him when he was bad or 
good.  On examination, it was noted that the veteran over-
dramatized his problems.  He was well-nourished and 
complained of back pain and knee problems.  His abdomen had 
no tenderness; the examiner noted the subumbilical laparotomy 
scar.  Initially, he was diagnosed as having atypical 
psychosis, but continued psychosis was not observed during 
his hospitalization.  As the veteran did not exhibit any 
overt or covert psychosis, he was confronted with a possible 
"put on" of symptomatology, and he then became less hostile 
and angry.  He had a tendency to leave the ward without 
permission and to return in time for dinner.  He was 
confronted by one of the staff about this, and he signed 
himself out against medical advice after 14 days.  No Axis I 
diagnosis was given.  The Axis II diagnosis was passive-
aggressive personality.

In January 1990, the veteran's congressman submitted a 
statement from the veteran in which he said that he had 
mental problems while on active duty, saying that he was on 
Valium and Tylenol 3.  He said he was later treated at VA as 
an outpatient from 1976 to 1980.  

In a rating decision of June 1990, the previous denial of 
service connection for a neuro-psychiatric disability was 
continued, the RO finding that new and material evidence had 
not been submitted to reopen the claim.  The previous denial 
of entitlement to non-service connected pension was 
confirmed.  The veteran was notified of the denial in a 
letter dated in July 1990.

In a statement received in November 1990, the veteran 
indicated that he wanted to appeal the denial of pension and 
asked for an examination to evaluate psychiatric disorders.  
The RO treated this letter as a notice of disagreement with 
the June 1990 rating decision.  In February 1991, the veteran 
again wrote asking for an appointment to evaluate his 
psychiatric disorder for purposes of pension.

In February 1991, the veteran was provided a statement of the 
case.  The issue was listed to include increased evaluation 
for service connected duodenal ulcer, materiality of evidence 
to establish service connection for a nervous condition, and 
entitlement to non-service connected pension.

In March 1991, VA treatment records dated from April 1990 to 
January 1991 were associated with the file.  The records show 
no treatment for or complaints of a psychiatric disorder.  
However, the January 1991 note indicates that the veteran was 
admitted to the hospital on January 21, 1991, and no 
discharge date had been established as of January 29.  The 
admitting diagnosis was not indicated in the note.

In March 1991, the veteran submitted a VA Form 9 in which he 
stated that he was 100 percent mentally unable to function.  
He indicated that he requested non-service connected pension 
and that he did not seek service connection for a mental 
disability.  In part, he stated, "EVIL EVIL I NEVER ASK FOR 
Service Connect at any time for My Mental Condition - But 
HAVE ALWAYS But in every claim that I have been Applying For 
(NSC)."  He further stated, "I only wanted N.S.C. 
Disability and Nothing Else with Concerns my Nervous or 
Mental Condition."  He said, "For My Mental Condition I did 
not Claim Service Connected For that But I claim Non Service 
Connected Pension For My Mental Condition."

A VA discharge summary for hospitalization from January 21 to 
30, 1991, was associated with the file.  The veteran's 
diagnosis was chronic schizophrenia, undifferentiated type.  
It was noted that he was uncooperative with his treatment, 
and he was discharged because of his lack of cooperation.

In April 1991, entitlement to non-service connected pension 
was established.  The veteran was notified of the award by 
letter dated in May 1991.

In a statement in support of claim apparently prepared by the 
veteran's wife and signed by her and the veteran, received 
August 20, 1992, she stated that "we" have been applying 
for service connected mental disability, and that the veteran 
should be paid for his mental condition from the time he came 
out of active duty in October 1976.  Duplicate service 
medical records were submitted with the statement.

In September 1992, the veteran submitted a statement on a VA 
Form 1-9, signed by his wife and himself, reiterating that he 
suffered from mental anxiety while on active duty.  Duplicate 
records were submitted with the statement.

In a statement received in December 1992, the veteran stated 
that he appealed a May 1991 decision granting non-service 
connected pension.  He stated that the mental condition 
should have been service connected.  In January 1993, the RO 
received statements from the veteran, claiming entitlement to 
service connection for a mental condition.  Also submitted in 
January 1993 were numerous typed statements, noted as 
prepared by another individual for the veteran, and duplicate 
records, rating sheets, portions of letters from VA, and so 
on.

In February 1993, the RO wrote to the veteran, asking that he 
confirm his address and that he submit requested information 
so that his claim could be processed.  He was advised that, 
from the time he had withdrawn his claim for service 
connection in March 1991, most of the evidence submitted 
appeared to have come from his wife.  In February 1993, the 
veteran responded that all claims, whether prepared by his 
wife, his mother, or his sisters, were claims for him.  He 
also said there was a mistake, and he did not withdraw his 
claim for a service connected mental condition.  He said that 
he just wanted all his disabilities added together so he 
could get pension, but he did not intend to withdraw his 
claim for service connected disability.

Also received in February 1993 was a statement from the 
veteran's wife.  In it, she stated that the RO was correct 
that the veteran had withdrawn his claim for service 
connection for mental disorder (or had withdrawn his 
disagreement).  However, she stated that she had a claim for 
his service-connected mental disability, and she continued to 
maintain that his "mind comes and goes."  She asked that 
service connection for a mental disorder be established back 
to 1991.  She said she was making this claim, in spite of her 
husband's "inconsistency, nervous condition, or incompetents 
[sic]."  She said that she was making the claim, for the two 
of them.

A confirmed rating decision was issued in September 1993, 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  The veteran was notified 
of the denial and of his appeal rights by letter dated in 
October 1993.

The veteran submitted a VA Form 1-9 and many duplicate 
medical records and excerpts from VA letters, rating 
decisions, statements of the case, and so on, directly to the 
Board of Veterans' Appeals in November 1993.  The material 
was forwarded to the RO, which accepted the matter as a 
notice of disagreement.  A statement of the case on the issue 
of whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
mental disorder was provided under cover of a letter dated in 
March 1994.  In May 1994, the veteran filed his formal 
appeal.

In July 1996, a service organization requested that the 
veteran be re-examined.  In a conversation with someone at 
the RO in September 1996, the veteran stated that he did not 
want to come in for any more examinations and that he was not 
able to come in for examinations because of his physical 
condition.

The director of the RO thereafter requested a file review to 
ascertain the nexus between any current psychiatric 
disability and the veteran's period of active military 
service.  In December 1996, the veteran's claims file was 
reviewed by the Acting Chief of Staff of the Montgomery VAMC.  
The doctor stated that he could not ethically render a 
diagnostic opinion on someone he had not seen.  He stated 
that people have different psychiatric illnesses and 
diagnoses throughout life, just as they have physical 
illnesses and diagnoses.  He stated there was no 
incompatibility with the veteran's series of diagnoses.  He 
said that people with personality disorders tended to abuse 
alcohol, and people who abuse alcohol tend to have 
personality disorders.  He said that personality disorder is, 
in general, considered to be a pre-existing condition.  He 
said that a neurosis can be diagnosed and the person can 
later become depressed or psychotic.

The veteran thereafter reported for a VA mental disorders 
examination in March 1997.  Axis I diagnoses of psychotic 
disorder, not otherwise specified; depressive disorder, not 
otherwise specified; and alcohol dependency in partial 
remission were given.  Axis II diagnosis of personality 
disorder, not otherwise specified, was given.

In a June 1997 rating decision, the RO determined that new 
and material evidence to reopen a claim of entitlement to 
service connection for a mental disorder had not been 
submitted.  In June 1997, the veteran was provided a 
supplemental statement of the case on his appeal from the 
denial of reopening his claim for a service-connected 
psychiatric disorder.

In September 1997, the Board of Veterans' Appeals remanded 
the veteran's claim for service connection for a psychiatric 
disorder.  On remand, the RO obtained a copy of service 
clinical records not previously of record.  They reflected 
hospitalization in June 1976 for a suicide gesture by 
ingestion of aspirin, with a diagnosis of passive-aggressive 
personality, chronic, moderate, existed prior to service.

In May 1998, the veteran was accorded a VA psychiatric 
examination.  The examiner reviewed the claims folder and 
interviewed the veteran.  The examiner diagnosed paranoid 
schizophrenia and personality disorder.  The examiner opined 
that military service stressors seemed to predispose to the 
veteran's schizophrenia onset which progressed over time and 
incapacitated the veteran.

In a May 1998 rating decision, service connection was granted 
for schizophrenia, effective December 14, 1992.

In a statement received in June 1998, the veteran disagreed 
with the effective date of the grant of service connection.  
He seemed to indicate that service connection should have 
been granted earlier, between 1982 and 1997.  In a September 
1998 rating decision, the RO found that it had committed 
clear and unmistakable error in the May 1998 rating decision, 
and corrected the effective date of service connection to 
August 7, 1992.  A statement of the case was provided to him 
on October 8, 1998.  He submitted an appeal.


II.  Analysis

A.  Effective Date - Duodenal Ulcer Rating

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (1999).  In general, unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication, or for an increased 
evaluation ". . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  However, the law provides more specifically 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (1999).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999).

Accordingly, the United States Court of Appeals for Veterans 
Claims (Court) has held that ". . . evidence in a claimant's 
file which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

For discussion purposes, the effective date of an award of 
compensation based on an original claim or a claim reopened 
after final adjudication is the day following separation from 
service if the claim is received within a year of separation 
from service.  Otherwise, it is the date of receipt of claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(a), (b)(2), 
(q)(1)(ii) (1999).

The Board sets out both provisions above, because the veteran 
had claimed entitlement to service connected status for 
dumping syndrome.  When that was granted, it was granted as 
secondary to the already service-connected ulcer condition, 
and necessarily evaluated as part of that condition.  
Accordingly, consideration is given to whether it would be 
more advantageous to treat the veteran's claim for earlier 
effective date for the 40 percent evaluation as one for 
earlier effective date for the grant of service connection.  
For the reasons set forth below, the Board finds that there 
would be no entitlement to an earlier effective date in 
either situation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Medical reports must be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (1999).  

The veteran's ulcer condition was rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7305, which states that mild duodenal 
ulcer disease, with recurring symptoms once or twice yearly, 
warrants a 10 percent rating.  A 20 percent evaluation is 
warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
moderately severe duodenal ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or more recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year; a 60 percent evaluation requires severe 
duodenal ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health. 

The veteran claims that the medical evidence shows that he 
was suffering from a more disabling condition before April 
1996.  That is, he contends that he was suffering from 
dumping syndrome before April 1996, and because of that 
condition, he should have been rated higher.  In order for an 
earlier effective date to be assigned, the evidence within a 
year prior to that claim [before April 1996] must show that 
this disability had increased in severity.  While there is a 
complaint of dumping syndrome in December 1989, when he was 
examined for this condition in April 1990, it was not 
definitively diagnosed.  The medical records do show a 
diagnosis of dumping syndrome in the middle of 1992.  
However, the veteran did not seek an increased evaluation at 
that time, and the medical records do not repeat the 
diagnosis of dumping syndrome until 1996.  

Furthermore, even recognizing the dumping syndrome as part of 
the ulcer disability, the medical evidence has not shown that 
the veteran suffers from anemia or weight loss, or recurrent 
incapacitating episodes averaging 10 days or more four or 
more times a year.  These symptoms are required to support 
the 40 percent evaluation the veteran has received, and there 
is no medical evidence showing such symptoms.

In the context of section 38 U.S.C.A. § 5110(b)(2) (West 
1991), the "earliest date as of which it is ascertainable 
that an increase in disability had occurred" means the date 
on which sufficient evidence existed to prove that a 
disability had increased.  In Wood v. Derwinski, 1 Vet. App. 
367 (1991), the Court relied on what is now 38 U.S.C.A. 
§ 5110(b)(2) to remand for determination of the date an 
increased disability became ascertainable.  The Court's 
instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased.  

The RO had denied an increase in the veteran's ulcer 
evaluation in June 1990, finding that dumping syndrome was 
not definitively shown when the veteran failed to report for 
further work-up required by VA examiners.  Although the Board 
has found no notice of disagreement with that confirmed 
rating of the ulcer condition, the RO subsequently treated a 
communication from the veteran on another matter as a notice 
of disagreement on the ulcer evaluation.  The veteran was 
provided a statement of the case, and he thereafter submitted 
a VA Form 9 saying that he did not seek an increase in 
service connected disability.  Assuming that he had even 
filed a notice of disagreement, he effectively withdrew it at 
that time.  See 38 C.F.R. § 20.204 (1999).  

The rating decision of February 1996 was precipitated by 
other claims, but the ulcer evaluation of 20 percent was 
confirmed at that time.  The veteran did not disagree with 
that decision.  He did, however, submit a statement, received 
on April 2, 1996, in which he sought to reopen his claim for 
dumping syndrome.  He submitted medical evidence dated in 
1992 showing a diagnosis of dumping syndrome, although it 
showed no treatment for same.

Thereafter, the first new evidence reflecting the possibility 
that dumping syndrome might be associated with the veteran's 
ulcer condition was the November 1996 medical opinion on file 
review that the veteran "could" be suffering from dumping 
syndrome secondary to his pyloroplasty.  It was not, however, 
until the March 1997 VA examination that an opinion, based on 
examination of the veteran, was obtained that definitely 
stated that the veteran did have dumping syndrome, and it was 
secondary to the status post vagotomy and pyloroplasty for 
duodenal ulcer.

Based upon this review, it appears that the RO awarded the 
increased evaluation effective before there was definite 
evidence that the veteran suffered from dumping syndrome.  
Whether this claim is viewed as one to reopen a previously 
disallowed claim for service connection for dumping syndrome, 
or as one for increased evaluation, there is certainly no 
legal basis on which the 40 percent evaluation could be 
awarded any earlier than April 2, 1996.


B.  Effective Date - Service Connection, Schizophrenia

The veteran originally applied for service connection for an 
unnamed psychiatric condition in 1982.  A July 1982 rating 
decision denied service connection, the veteran was notified 
of the decision, and he did not appeal.  A decision of a duly 
constituted rating agency shall be final and binding on all 
field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification, 
and shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105 (1999).  See 38 
C.F.R. § 3.104 (1999).  An appeal requires a notice of 
disagreement filed on behalf of the claimant and the filing 
of a substantive appeal after a statement of the case has 
been provided.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  If no notice of disagreement is filed with 
the time limit provided, the determination becomes final.  
38 U.S.C.A. § 7105(c) (West 1991).  A finally adjudicated 
claim is one that has become final by the expiration of one 
year after the date of notice of disallowance.  38 C.F.R. 
§ 3.160(d) (1999).  A previous determination that is final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (1999).  
Since the veteran was notified of this decision and he did 
not appeal, pursuant to 38 U.S.C.A. § 7105(c) (West 1991), 
that decision became final.

In June 1990, the RO confirmed the denial of service 
connection for a mental disorder.  Although the RO treated a 
request for an evaluation of psychiatric disorder as a notice 
of disagreement and issued the veteran a statement of the 
case, he thereafter, in March 1991, stated in emphatic terms 
that he had never claimed service connection for his mental 
condition and that he did not want service connection for a 
mental condition.  To the extent that he may have been 
considered to have filed a notice of disagreement, he 
effectively withdrew it.  38 C.F.R. § 20.204 (1999).

The assignment of effective dates of awards has been 
discussed above.  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service, or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).  With a reopened claim where the new 
and material evidence is received after a final disallowance, 
the effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) and (r) (1999).

When the veteran filed his claim for schizophrenia in August 
1992, it was a claim to reopen since there were prior final 
denials of his claim, as discussed above.  Pursuant to 38 
C.F.R. § 3.400 (1999), the veteran is not entitled to an 
effective date any earlier than the date his request to 
reopen his claim was received by the RO for the granting of 
service connection for a psychiatric condition.

The RO determined that the veteran submitted his reopened 
claim on August 7, 1992.  The Board has not located a claim 
filed at the RO on that date.  There is of record a statement 
from the veteran's wife, also signed by the veteran, dated 
August 5, 1992, and received on August 20, 1992, seeking 
entitlement to service connection for a mental disorder.  
There is a statement signed by the veteran dated August 8.

The veteran originally claimed entitlement to service 
connection for "nerves" in 1982.  In July 1982, the RO 
determined that there was no evidence of a diagnosed nervous 
condition, and that his personality disorder was not a 
disability for which benefits could be paid, and that his 
alcohol abuse was due to willful misconduct.  The veteran was 
notified of that decision, and he did not appeal it.

The veteran thereafter submitted evidence relating to various 
claimed mental disorders in connection with his claims for 
non-service connected pension.  In a June 1990 rating 
decision, the previous denial of entitlement to service 
connection for a psychiatric disorder was confirmed.  The 
veteran was notified that the claim was not reopened in a 
July 1990 letter.  Although the veteran disagreed with that 
rating decision, he specifically disagreed only with the 
denial of entitlement to pension.  Nonetheless, the veteran 
was provided a statement of the case in March 1991 on the 
issue of whether a claim for service connection for a 
psychiatric disorder had been presented.  The veteran 
thereafter made his intention perfectly clear in a VA Form 9 
received in March 1991.  The veteran stated most emphatically 
and several times over that he had never tried to establish 
service connection for a mental condition and that he had 
always and in every claim been seeking to establish 
entitlement to non-service connected pension.  He very 
effectively withdrew any disagreement he may have been 
considered to have filed with the denial of reopening his 
claim for service connection.  Therefore, the June 1990 
rating decision became final.

Thereafter, the veteran's wife submitted the statement 
received in August 20, 1992, stating that "we" had been 
trying to establish service connection for mental disability.  
When service connection for schizophrenia was granted, it was 
based upon the August 1992 claim.

There were many and conflicting statements filed in this case 
by the veteran and by his now former spouse.  In a February 
1993 statement, the veteran's wife appeared to be conceding 
that the veteran had withdrawn his appeal in 1991, but that 
she had a separate claim that his mental disability be 
adjudicated service connected.  She asked that service 
connection be established effective in 1991.  There is no 
basis for this claim.  The veteran's wife had not been 
adjudicated his custodian or guardian, as far as can be 
determined from the claims file.  She had no standing to 
assert his entitlement to service connection in the face of 
his withdrawal of his substantive appeal, or, more properly, 
in the face of his absolute disavowal that he ever intended 
to file for service connection.  A notice of disagreement may 
be withdrawn in writing at any time before the Board of 
Veterans' Appeals promulgates a decision, and it may be 
withdrawn by the appellant or by his authorized 
representative, except that it may not be withdrawn by the 
representative if filed by the appellant personally.  38 
C.F.R. § 20.204 (1999).  The veteran himself clearly and 
unequivocally withdrew any claim for service connection for a 
mental disorder in March 1991.

The veteran has since submitted many duplicative and 
sometimes contradictory statements.  He has argued that his 
appeal was pending from 1983, because that is when he tried 
to reopen it.  Even if that were correct, his March 1991 
statement unequivocally disavowing any claim of entitlement 
to service connection for a mental disorder renders that 
argument baseless.  He argued that he could not withdraw his 
appeal, since the Board had already ruled on it in 1984 and 
1985.  There is no final Board decision in 1984.  In January 
1985, the Board did render a final decision in a claim of 
entitlement to service connection for a knee disorder.  The 
Board did not have before it an issue relating to service 
connection for a mental disorder at that time.

The veteran also argued that his wife filed a substantive 
appeal after he withdrew his appeal, and that she was his 
legal representative at the time.  No evidence has ever been 
submitted that his wife was his legal guardian, 
representative, or custodian.  The veteran having previously 
withdrawn his notice of disagreement, there was no appeal to 
be perfected when his wife filed her purported substantive 
appeal in March 1991.

The veteran alleged that the RO's May 1991 letter advising 
him of the award of non-service connected pension benefits 
gave him an opportunity to file a notice of disagreement or 
appeal.  As that award letter dealt only with the award of 
pension, it is unclear what point the veteran wishes to make.  
The award of pension is not at issue in the current appeal.

The veteran contended that a statement he filed on a VA Form 
9, dated August 8, 1992, date of receipt not shown, is an 
appeal of his claim for service connection for his mental 
disorder.  There was no outstanding rating decision on that 
issue, so the fact that the veteran submitted a statement on 
a form entitled "Appeal to Board of Veterans' Appeals" does 
not transform the statement into an appeal.  There must be a 
rating, followed by a notice of disagreement and a statement 
of the case before an appeal document is appropriate.  See 38 
C.F.R. §§ 20.200, 20.202, 20.203, 20.300 (1999).  This 
document or one of the others submitted or dated in August 
1992 appears to have been taken by the RO as the date of the 
claim to reopen.  It does not establish entitlement to an 
effective date earlier than August 1992.  The veteran also 
argued that a statement dated August 5, 1992, date of receipt 
not shown, and signed by the veteran and his wife, was filed 
within 60 days of the grant of non-service connected pension 
benefits.  This argument is patently incorrect.  As noted 
previously, pension benefits were granted in May 1991.  
August 1992 was more than a year later.  Even if the 
statement had been filed within 60 days of the notice of the 
grant of pension benefits, it would have no bearing on the 
effective date of the grant of service connection for a 
mental disorder.  There was, as stated above, no pending 
claim, rating action, or appeal on the issue of service 
connection.

The veteran also submitted a copy of the hospital summary 
showing treatment in January 1991, at which time he was 
uncooperative with treatment and discharged.  He contends 
that this shows that he was not competent to withdraw his 
claim and it was illegal for VA to accept his withdrawal.  He 
submits no supporting authority for this contention, and the 
Board finds it without merit.  He also claimed it was error 
for VA not to send a statement of the case in 1982.  However, 
there is no evidence that he filed a notice of disagreement 
with the 1982 rating decision.  Had the veteran appealed the 
1982 finding that there was no evidence of a current nervous 
condition, the veteran's 1991 emphatic statement that he did 
not then, or at any time, file a claim for service connection 
for a mental disorder could be interpreted in no other way 
than as a withdrawal of any such claim the RO may have been 
addressing. 

Finally, consideration is given to whether the service 
department clinical records showing hospitalization for a 
suicide attempt warrant assigning an earlier effective date 
for service connection for psychiatric disorder.  When new 
and material evidence consists of service department records, 
the effective date is the date of receipt of claim on which 
prior evaluation was made, subject to rules on original 
claims filed within 1 year after separation from service.  38 
C.F.R. § 3.400(q)(2) (1999).  These clinical records were not 
obtained by the RO until after the Board remanded the 
veteran's claim in 1997.  However, in order to be new and 
material, this evidence would have to be evidence "not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).  The service clinical records are 
cumulative, as the veteran's separation medical history had 
been of record for many years, and it showed suicide gesture 
by aspirin overdose.  Furthermore, the service clinical 
record did not show a diagnosis of a psychiatric disability, 
but of a personality disorder that existed prior to service.  
Clearly, this evidence did not reopen the claim.

There was, however, a VA examination in May 1998 in which 
paranoid schizophrenia was diagnosed, and the examiner 
expressed the opinion that the veteran's military stressors 
seemed to predispose to the veteran's schizophrenia onset, 
which progressed over time.  This opinion was new and 
material, and the claim was reopened and allowed on this 
evidence.

In light of the foregoing, the Board concludes that an 
effective date earlier than August 7, 1992, is not warranted 
in this case under VA regulations governing effective dates 
for awards based on an original claim for service connection 
or a reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).  


ORDER

1.  Entitlement to an effective date prior to April 2, 1996, 
for the granting of a 40 percent disability rating for a 
duodenal ulcer, status post vagotomy and pyloroplasty with 
dumping syndrome, is denied.

2.  Entitlement to an effective date prior to August 7, 1992, 
for the granting of service connection for schizophrenia, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

